Title: From Benjamin Franklin to James Hutton, 18 August 1784
From: Franklin, Benjamin
To: Hutton, James


				
					Dear Friend,
					Passy, Aug. 18. 1784
				
				This will be delivered to you by my Grandson, a good Lad, whom you may remember to have seen with me here. I beg Leave to recommend him to your Civilities and Counsels. He goes to London chiefly to pay his Duty to his unfortunate Father. By his Return I hope to hear of your Welfare; and I wish also to hear of the Welfare of our Brethren in Labrador, and how they go on; whether they find that Country capable of any

Cultivation, and are like to continue that Settlement. I thank you for the Receipt you sometime since sent me for the Stone. I have practis’d it, but I do not find that the various Things I have try’d have much Effect; and my Malady being tolerable I leave it a good deal to itself. Adieu my dear Friend. I am ever, Yours most affectionately
				
					B. Franklin
					Mr Hutton
				
			